IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
vs. : Case No. 3:04cr095 (1)
MEGED DAWVID YISRA’EL, | JUDGE WALTER H. RICE
Defendant. |

 

ENTRY RECOMMENDING DEFENDANT FOR TWELVE-MONTH
PLACEMENT IN HALFWAY HOUSE PURSUANT TO SECOND
CHANCE ACT

 

Having reviewed the entirety of this Court’s personal file on the above captioned and,
further, taking into account his pro se motion to recommend twelve-month halfway house time,
pursuant to the Second Chance Act, this Court finds said request to be well taken and the Court
does SUSTAIN same in its entirety.

In short, this Court recommends that the captioned inmate of the Terre Haute Federal
Correctional Institution, some 62 years of age at this date, sentenced to a total of 144 months on
November 5, 2007, with a projected release date of July 25, 2021, be favorably considered by the
Bureau of Prisons for a minimum of twelve months in a halfway house, pursuant to the Second
Chance Act.

In support of this decision, the Court understands that throughout Mr. Yisra’el’s thirteen

years of incarceration, he has received a perfect conduct record with no disciplinary infractions
(with one minor exception which, as I understand it, was the result of a misunderstanding with
staff) and, further, he has completed numerous educational, psychology and rehabilitative
programs offered by the Bureau of Prisons aimed at reducing recidivism and maximizing
successful reentry. He has worked full time jobs, receiving high job performance ratings. The
Court believes, based upon its information, that he has been a model inmate.

The Court would appreciate an acknowledgement of the receipt of this request.

bP piicap Sita
May 24, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record

Daniel O’Brien

Craig Thornhill, c/o Judge Mia Spells Office, 301 West Third Street, Dayton OH 45402
FCI Terre Haute, Record Section, 4200 Bureau Road North, Terre Haute, IN 47808
Federal Bureau of Prisons, 320 1° Street NW, Washington, DC 20534
